Case 2:19-cv-01860 Document 1 Filed 03/13/19 Page 1 019 Page |D #:1

_\

FRANK N. DARRAS #128904, Frank@DarrasLavv.com
SUSAN B. GRABARSKY #203004, SGrabarskv@DarrasLaw.com

 

 

 

 

 

2 PH|LLlP S. BATHER #273238, PBather@DarrasLaw.com
3 DarrasLaW
4 3257 East Guasti Road, Suite 300
Ontario, California 91781-1227
5 Teiephone; (909) 390-3770
6 Facsimi|e: (909) 974-2121
7 Attorneys for P|aintift
8
9 UN|TED STATES D|STR|CT COURT
10
g 11 CENTR/-\L D|STRICT OF CAL|FORN|A
m 12
m..l |V|ELAN|E H|LL|AN, Case No:
m 13
m P|aintift, COl\/|PLA|NT FOR BENEF|TS UNDER
t 14 AN El\/lPi_OYEE VVE|_FARE BENEF|T
m 15 VS- PLAN
Q 18 THE PRUDENT|AL lNSURANCE
17 COl\/|PANY OF Al\/iERiC/-\,
13 Defendant.
19
20 Plaintitf alleges as follows:
21 1. This Court‘s jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331, 1337

22 and 29 U.S.C. § 1132(a), (e), (t), and (g), of the Emp|oyee Retirement income Security
23 Actof1974, 29 U.S.C. § 1101, et seq. (hereatter "ER|SA") as it involves a claim by

24 Plaintitf for Disability benefits under an employee benefit plan regulated and governed
25 under ER|SA. Jurisdiction is predicated under these code sections as Wel| as 28 U_S.C.
26 § 1331 as this action involves a federal question

27 2. The ER|SA statute at 29 U.S.C. § 1133, in accordance With Regu|ations of
28 the Secretary of Labor, provides a mechanism for internal appeal of benefit denialsl

_1_

 

CON'|PLA|NT

Case 2:19-cv-01860 Document 1 Filed 03/13/19 Page 2 of 9 Page |D #:2

4

Those avenues of appeal have been exhausted

 

2 3. Plaintiff is informed and believes and thereon alleges that the Komatsu
3 /-\merica Corp. Group Long Term Disabi|ity P|an (“Plan”) is an employee Welfare benefit
4 plan established and maintained by Komatsu America Corp. to provide its employees
5 and those of its subsidiaries and affiliates, including P|aintiff, |V|ELAN|E l-llLLlAN
6 (“Plaintiff’ and/or l\/ls. H|L.L|AN"), With income protection in the event of a disability and is
7 the P|an Administrator.
8 4_ Plaintiff alleges upon information and belief that Defendant, THE
9 PRUDENT|AL lNSURANCE CO|V|PANY OF Al\/lERlC/-\ (“PRUDENT|AL”), is, and at all
10 relevant times Was, a corporation duly organized and existing under and by virtue of the
g 11 laws of the State of Nevv Jersey, authorized to transact and transacting the business of
3 12 insurance in this state, and the insurer and Claims Administrator for the Plan_
§ 13 5. Plaintiff further alleges that venue is proper in this district pursuant to 29
t 14 U.S_C. § 1132(e)(2) in that defendant PRUDENT|AL, Which fully insured the policy and
m 15 Which is ultimately liable if Plaintiff is found disabled, may be found in this district. Since on
G 16 or about lVlay 13, 1901, PRUDENT|AL has been registered as a corporation With the state
17 of California1 has extensive contacts Within the state, employs California residents,
18 conducts ongoing business Within the state and thereforel may be found Within the state,
19 6. At all relevant times Plaintiff Was a resident ofthe United States, an
20 employee of Komatsu America Corp., its successors affiliates and/or subsidiaries, and
21 a participant in the P|an.
22 7. Based upon information and belief, P|aintiff alleges that at all relevant
23 times herein Plaintiff Was covered under group disability policy number G-52044-IL that
24 had been issued by Defendant PRUDENT|AL to Komatsu America Corp. to insure its
25 Plan, and the eligible participants and beneficiaries of the P|an, including Plaintiff.
26 8. The subject Po|icy promised to pay P|aintiff monthly Long Term Disabi|ity
27 benefits for a specified period of time should she become disabled Therefore,
28 PRUDENT|AL both funds and decides Whether claimants Wil| receive benefits under the

_2_

 

COMPLA|NT

Darrast.avv

 

O<.DOD"'-IO)C.}'\-LC,)J|\J-\

NN|\)NI\J|\JM|\}N_\_\._\_\A_\A_;_\_\
CD`\[O`)CJ`|-LC»J|\J_\OCOOO*~JOTCh-IBUJN-A

Case 2:19-cv-01860 Document 1 Filed 03/13/19 Page 3 of 9 Page |D #:3

Plan and as such suffers from a structural conflict which requires additional skepticisml

9. Based upon information and belief1 P|aintiff alleges that, according to the
terms of the Pian, if P|aintiff became disabled, PRUDENT!AL promised to pay long term
disability benefits to P|aintiff as follows:

Elimination Period: 180 Days; Gross Disability Benefit: 60% of your monthly earnings
but not more than the lVlaximum l\/lonth|y Benefit.

l\/laximum Disability Benefit: 7,500.00 per month.

l\/linimum Disability Benefit: $50.00 per month.

l\/laximum Benefit Period: UnderAge 61 - To your normal retirement age, but not less
than 60 months.

Definition of Disabi|ity/Disabled:

You are disabled when Prudentia| determines that: You are unable to perform the
material and substantial duties of your regular occupation due to sickness or injury; and
you are under the regular care of a doctor; and you have 20% or more loss in your
monthly earnings due to that sickness or injury.

After 24 months of payments you are disabled when Prudential determines that due to
the same sickness or injury; You are unable to perform the duties of any gainful
occupation for which you are reasonably fitted by education, training or experiencel and
you are under the regular care of a doctor.

10. Prior to her disability under the terms of the Plan, P|aintiff had been
employed with Komatsu America Corp. and was Working as a Qua|ity Assurance
Coordinator.

11. P|aintiff became disabled under the terms of the Plan on or about April 19,
2016 and timely submitted a claim to PRUDENT|AL for payment of disability benefits

12. On or about October 4, 2017, PRUDENT|AL unreasonably and unlawfully
denied her fong term disability claim. The denial was upheld on or about December 29,
2017. And, on or about l\/lay 18, 2018, PRUDENTl/-\L once again unreasonably and

unlawfully upheld its denial of the disability claim.

_3_

 

COMPLA|NT

Darrasi_avv

 

OCOOO'\]O§U`l-ILC.\JNA

l\Jl\J|\)i\JNi\J|\)I\J|\J_\_\.A-\.AAAA_>_~.
OO'\|CDU`|LOJI\)-AC€DOO‘NCDUI-D-MI\J-A

Case 2:19-cv-01860 Document 1 Filed 03/13/19 Page 4 of 9 Page |D #:4

13. According to PRUDENT]AL’s denial letters
October 4, 2017: “Based on the capacity outlined from your September
21, 2017 independent |Vledical Examination and agreed upon by Dr.
Simpsonl you have the functional ability to perform the material and
substantial duties of your regular occupation.’l
December 29, 2017: “Our review concurs you do have limitations due to
psoriasis, psoriatic arthritis, widespread muscle and joint pain,
fibromyalgia, right knee osteoarthritis and chronic fatigue. VVithin those
medically supported restrictions and/or limitations you have the functional
capacity to perform the duties of your regular occupation."
Nlay 18, 2018: “We have determined that the information in your file does
not support impairment that would prevent you from performing material
and substantial duties of your regular occupation."

14. |n so doing, PRUDENT|AL unreasonably and unlawfully relied upon the
opinions of physicians who were financially biased and failed to take into consideration
the impact that Plaintiff’s consistently reported symptoms of pain, fatigue and cognitive
difficulties would have on Plaintiff’s ability to perform the requirements of Plaintiffs own
occupation.

15. Additionaliy, PRUDENTIAL knew, or should have known, that the
documentation submitted to and/or obtained by PRUDENTIAL clearly substantiated
Plaintiff’s disability, including, but not limited to, the following:

16. On or about February 22, 2016, Dr. E|izabeth Simpson, Rheumato|ogy,
completed a Certification of Health Care Provider form and wrote “”Patient has joint pain
and severe fatigue that could lend to interference with her current work demands
intermittently.” Dr. Simpson opined that due to her symptoms caused by fibromyalgia
and chronic fatigue Plaintiff would be absent from work 5 times per month for two full
days at a time.

17. On or about April 22, 2016, Dr. Elizabeth Simpson, Rheumatology,

-4_

 

CO|VlPLA|NT

§
m
md
§
t
rs
Cs

 

CDOO'\|O`JO`|-D~L~Jl\)-\

[\J[\Jl\J[\}N|\JI\Jl\)I\J-\_\_\_.AA_\_\_;_\_\.
CD\!O`)OT-IL(»)|\J-\OCOOJ'\IOUU`|AOJNAO

Case 2:19-cv-01860 Document 1 Filed 03/13/19 Page 5 of 9 Page lD #:5

completed an Attending F’hysician and Certification of Health Care Provider form
indicating that P|aintiff’s significant loss of function occurred on April 19, 2016. Dr.
Simpson described that the nature of Plaintiff’s medical impairment as “|mpaired
concentration due to fatigue and need for pain meds with standing, sittingl walking, and
lifting impairment due to joint and muscle pain." Additionally, Dr. Simpson wrote
“Physical exertion and stress exacerbate her symptoms despite medication use', poor
prognosis”

18. On or about August 10, 2016, Dr. Simpson composed a letterto
Prudential regarding Plaintiff. She wrote “|Vlrs. Hillian first came to see me in October
2014 with complaints of generalized arthralgia, myalgiasl and fatigue. Autoimmune
testing was performed and was negative She was given a trial of various pain relievers
with minimal improvement She continued to see me every three months and her pain
levels were not improving and her fatigue was also worsening The severity of her
symptoms began to interfere with her work and also began to interfere with her activities
of daily living. ln April 2016 due to the progressive nature other pain and fatigue
symptoms despite multiple medications it Was decided that she should seek disability l
have continued to follow her since then and she is still unable to work due to her
symptoms She will not be able to tolerate any type ofjob at this time. l have
diagnosed her with Fibromyalgia and her disease has not improved despite changing
medications and changing doses of medications ln my medical opinion her
Fibromyalgia has led to this disabling condition and l do not expect enough
improvement for her to continue any type of employment."

19. On or about August 151 2016, Dr. Oana /iindreescul internal l\/ledicine,
wrote to Prudential regarding Plaintiff's disabling conditions Her letter stated “|Vls
lVlelanie Hillian has been my patient for the last 7 years She suffers from severe
fibromyalgia, chronic fatigue syndrome, debilitating migraines1 postural weakness and
severe depression as a result of the above conditions She has tried through all these

years to work1 despite her ailments She has seen multiple specialists and had

_5_

 

COlleLAlNT

§
m
.....I
m
E
s...
f‘U
G

 

CD£DOO'\|O`)U'|.L'>~C.»Jl\J-\

I\)I\J[\_)|\J|\)N|\)|\)N_AAAA_\_\A_\_:._.\
OO'\|O)O`l-l>-UN_\O<DOO'\|®U`I-LC.»JI\J-‘~

Case 2:19-cv-01860 Document 1 Filed 03/13/19 Page 6 of 9 Page lD #:6

extensive testing l-lowever, the kind of conditions she has cannot be seen on imagistic
or any other types of tests but are strictly clinical diagnoses based on history and
bedside exam As such, l do believe she is severely impaired by them, that she cannot
function, despite her efforts and that she should be considered disabled at this point in
her life.”

20_ On or about February 24, 2017, Dr. Simpson responded to a
questionnaire from Prudential asking for her opinion regarding Plaintiff’s current
functional capacity. Dr. Simpson wrote:

1. Please provide us your assessment of her exact restrictions and limitations:

“Due to the severity of her fibromyalgia (illegible) chronic fatigue she is unable to

work."

2. Please provide us with your treatment plan for her fibromyalgia:

“She is on medications for pain reiief Which can affect her ability to concentrate at

times l have encouraged a proper diet.”

3. Please provide us your opinion in regards to her prognosis

“Any work stressors will exacerbate her fibromyalgia and fatigue."

4. Do you expect any improvement?

“No she is unable to work because ofthe severity of her fibromyalgia and

fatigue."

21, On or about Nlay 231 2017, Plaintiff was examined by Dr. Simpson.
Plaintiff reported fatigue, joint pain and swelling. The findings on exam included:
thoracic spine-tenderness lumbar spine-tenderness knee-right tenderness range of
motion: mild pain w/motion, soft tissue discomfort noted in the anterior neck, posterior
neck, left posterior shoulder, right posterior shoulder, right chest, left chest, upper backl
low back, right lateral epicondyle, left lateral epicondyle, left posterior thigh, right
posterior thigh, right knee, left knee. There were 18 out of 18 total tender points

22. On or about August 29, 2017, Plaintiff was seen and examined by Dr.

Simpson. The office visit notes document reported pain and swelling in feet, ankles

_ 6 _
COMPLA[NT

Case 2:19-cv-01860 Document 1 Fiied 03/13/19 Page 7 of 9 Page lD #:7

1 heelsl knees right hip and elbows Additionaily, it is noted that Dr. Andreescu

 

2 prescribed Plaquenii and that a biopsy report demonstrated pustular psoriasis. Exam
3 revealed 7 tenderjoints 2 swollen joints Enbrel was prescribed by Dr. Simpson.
4 23. On or about September 21, 2017, Piaintiff was sent for an independent
5 i\/iedica| Eva|uation by Prudential. Dr. Raziano, Pain |Vledicine performed the
6 evaluation
7 24. On or about October 10, 2017, P|aintiff returned to see Dr. Simpson. The
8 section of the office visit note titled Dictated Pian Details reads “She will continue on
9 Enbrei. She will take over the counter Aieve forjoint pain as needed for now_ She is
10 disabled because of the arthritis fatigue and fibromyaigia. She continues to have 18/18
§ 11 tender points on exam She now has a new diagnosis of psoriatic arthritis with biopsy
3 12 proven psoriasis. She is tolerating the Enbre|. She was also placed on Plaquenil by her
g 13 PCF’. l have contacted Prudential to explain that as l have stated multiple times in the
t 14 past that she is disabled clue to the severity of her disease."
m 15 25. On or about December 7, 2017, Piaintiff was seen and examined by Dr.
G 16 Andreescu. The assessment was “Chronic fatigue and maiaisel chronic fibromyaigia
17 syndrome and psoriasis."
18 26. On or about January 9, 2018 Dr. Andreescu completed a capacity
19 questionnaire for Prudential opining that P|aintiff was not able to work at full time or part
20 time capacity due to psoriatic arthritis chronic fatigue, and fibromyaigia with depression
21 27. On or about February 8, 2018 Dr. Simpson responded to a capacity
22 questionnaire for Prudential. Dr. Simpson wrote “ She is unable to work due to the
23 severity of herjoint and muscle pain and fatigue The medication used to treat her
24 symptoms can also cause issues with concentration and endurance Prognosis despite

25 treatment is poor_”

26 27. To date, even though P|aintiff remains disabled PRUDENT|AL refused to
27 pay Piaintiff disability benefits under the Po|icy beyond September 30, 2017. The

28 unlawful nature of PRUDENT|AL’s denial decision is evidenced by, but not limited tol

_7_

 

CON|PLA|NT

§
co
mr
3
t
m
Qi

 

C>C.QCD'\|O)U'|-b(.r)|\)_\

I\J|\J[\)[\J|\)[\_)N[\}N,..a._\_\_\_\_\_\_\_\_.\
CD`\IO`JUW-LCJOI\J-\OC.OCO'\ICDUTLOJ|\J-\

Case 2:19-cv-01860 Document 1 Fiied 03/13/19 Page 8 of 9 Page lD #:8

the following:

o PRUDENT|AL ignored the obvious combed the record and took
selective evidence out of context as a pretext to deny Plaintiff’s
ciaim; and,

~ PRUDENT|AL ignored the opinions of Piaintiff’s board certified
treating physicians and/or misrepresented the opinions of Plaintiff’s
treating physicians Deference should be given to the treating
physician’s opinions as there are no specific1 legitimate reasons for
rejecting the treating physicians’ opinions which are based on
substantial evidence in the claim file Further, PRUDENTi/-\L’s
highly conflicted physician’s’ opinions do not serve as substantial
evidence, as they are not supported by evidence in the claim fi|e,
nor are they consistent with the overall evidence in the claim file

For all the reasons set forth above, the decision to deny disability

insurance benefits was wrongful unreasonable contrary to the evidence contrary to
the terms of the Pian and contrary to law. Further, PRUDENT|AL’s denial decision and
actions heighten the level of skepticism with which a court views a conflicted
administrator’s decision under Abatie v. Alta Heaith 8 Life insurance Co., 458 F.3d 955
(9ih Cir. 2006) and Metropoir'tan Lr'fe insurance Co. v. Gienn, 128 S. Ct. 2342 (2008).

28. Additional|y, ER[SA imposes higher-than-marketplace quality standards on
insurers it sets forth a special standard of care upon a plan administrator, namely, that
the administrator "discharge [its] duties" in respect to discretionary claims processing
“soiely in the interests of the participants and beneficiaries” ofthe pian, § 1104(a)(1); it
simultaneously underscores the particular importance of accurate claims processing by
insisting that administrators “provide a ‘ful| and fair review’ of claim denials” Fi'restone,
489 U.S., at 113 (quoting § 1133(2)); and it supplements marketplace and regulatory
controls with judicial review of individual claim denials see § 1132(a)(1)(B).

29. As a direct and proximate result of PRUDENT|AL’s failure to provide

_ 3 _
coMPLAiNT

§
rs
.,..r
3
t
m
Ci

 

O<.OOO'\|OUU'l-F>CDI\J_\

NNNNNNI\)M|\)_.\_.\_;._\_\_\.AA._\_\
CD`\|CDUT-LOJNAOCOOQ`\|O)UT-P~OON-\

Case 2:19-cv-01860 Document 1 Fiied 03/13/19 Page 9 of 9 Page lD #:9

Plaintiff with disability benefits Piaintiff has been deprived of said disability benefits
beginning on or about October 1, 2017 to the present date

30. As a further direct and proximate result of the denial of benefits Piaintiff
has incurred attorney fees to pursue this action, and is entitled to have such fees paid
by defendants pursuant to 29 U.S_C. § 1132(g)(1)1 ER|SA § 502(g)(1).

31. A controversy now exists between the parties as to whether Piaintiff is
disabled as defined in the Pian. Plaintiff seeks the declaration of this Court that she
meets the Pian definition of disability and consequently she is entitled to all benefits
from the Pian to which she might be entitled while receiving disability benefits in the
alternative, P|aintiff seeks a remand for a determination of Piaintiff’s claim consistent
with the terms of the P|an.

ilVHEREFORE1 Piaintiff prays for relief against Defendants as follows:

1. An award of benefits in the amount not paid Piaintiff beginning on or about
October 1, 20171 together with interest at the legal rate on each monthly payment from
the date it became due until the date it is paid; plus all other benefits from the Pian to
Which she might be entitled while receiving disability benefits with reimbursement of ali
expenses and premiums paid for such benefits or, in the alternative a remand for a
determination of Plaintiff’s claim consistent with the terms of the P|an;

2. An order determining Piaintiff is entitled to future disability
payments/benefits so long as she remains disabled as defined in the Pian;

3. For reasonable attorney fees incurred in this action; and,

4_ For such other and further relief as the Court deems just and proper.

Dated: iViarch 12, 2019

 

FRANK N_ DARRAS
SUSAN B_ GR/-\BARSKY
PH|LLiP S. BATHER
Attorneys for l\/ieianie Hiliian

_g_

 

CONiPLA|NT

